Citation Nr: 0801905	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for left 
knee instability.

3.  Entitlement to a rating in excess of 10 percent for a 
right knee medial meniscectomy with degenerative changes.

4.  Entitlement to a rating in excess of 10 percent for right 
knee instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2005, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in June 2005.   

In the veteran's December 2007 informal hearing presentation, 
he raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  This 
issue is referred to the RO for proper development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the representative's December 2007 informal hearing 
presentation, it was pointed out that the had reported recent 
un-scheduled VA doctor visits due to pain and swelling in his 
knees, and the representative asked that these records be 
obtained.  VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records 
are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that a failure to consider 
records which were in VA's possession at the time of that 
decision, although not actually in the record, may constitute 
clear and unmistakable error, if such failure affected the 
outcome of the claim.  

The veteran has also pointed out that his most recent VA 
examination is dated September 2004 (more than three years 
ago).  Since that time, he has undergone surgery on his right 
knee in August 2006.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should contact the appropriate 
VA Medical Center and request copies of 
any and all relevant medical records from 
June 2005 to the present.  All efforts in 
obtaining these records should be 
documented.  

3.  The veteran should be scheduled for a 
VA knee examination.  The claims file 
should be made available to the examiner 
for review.  Any special tests deemed 
medically advisable should be conducted.  
Range of motion testing should be 
conducted, and if possible, the examiner 
should report (in degrees) the point in 
range of motion testing where pain is 
elicited.  If possible, the examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination.  The examiner should 
specifically report whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
it is slight, moderate or severe.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for the disabilities on appeal.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

